Citation Nr: 1205652	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  08-16 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating in excess of 30 percent for residuals of renal and bladder cancer. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The Veteran had active military service in the United States Air Force from December 1976 to December 1980. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By that rating action, the RO, pursuant to regulations governing the ratings of dysfunctions of the genitourinary system, reduced the disability rating assigned to the Veteran's service-connected residuals of renal and bladder cancer from 100 to 30 percent.  The Veteran appealed the RO's assignment of a 30 percent disability rating to the above-cited service-connected disability to the Board. 

In September 2010, the Veteran testified before the undersigned Acting Veterans Law Judge at the RO in Waco, Texas.  A copy of the hearing transcript has been associated with the claims file.  The undersigned held the record open for sixty (60) days to provide the Veteran an opportunity to submit additional evidence in support of his claim.  The Veteran submitted additional private treatment records, dated from July 2007 to August 2008, and a November 2010 statement, prepared by his long-term treating physician, K. A., G., M. D.  The Veteran did not waive initial RO consideration of this evidence.  Thus, and as will be addressed in the remand below, the RO needs to consider this evidence in the first instance.  38 C.F.R. § 20.1304 (2011). 

The issues of whether new and material evidence has been received to reopen previously denied claims for service connection for spinal meningitis, bronchitis (claimed as pneumonia), migraine headaches, and shingles, each to include as secondary to the service-connected residuals of renal and bladder cancer, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a review of all evidence of record, the Board has determined that additional substantive development is necessary prior to further appellate review of the claim.

The Veteran seeks a disability rating in excess of 30 percent for his service-connected residuals of renal and bladder cancer.  He maintains that because he has voiding dysfunction that necessitates changing pads several times a day, an increased rating is warranted.  (Transcript (T.) at page (pg.) 5)). 

The RO has assigned the Veteran's service-connected residuals of renal and bladder cancer a 30 percent disability rating pursuant to 38 C.F.R. § 4.115b (2011), Diagnostic Codes 7528-7500 (2011). 

Under 38 C.F.R. § 4.115b, removal of one kidney warrants a minimum evaluation of 30 percent disabling under that code, or it is rated as renal dysfunction under 38 C.F.R. § 4.115a if there is nephritis, infection, or pathology of the other kidney. 

The Rating Schedule provides a 100 percent rating for malignant neoplasms of the genitourinary system.  38 C.F.R. § 4.115b, Diagnostic Code 7528 (2011).  It is noted that following cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the 100 percent rating shall continue with a mandatory VA examination at the expiration of 6 months.  Any change in evaluation based upon that or any subsequent examinations shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis the disability should be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  Id.  

Here, and as noted above, the Veteran contends that his primary residuals of his renal and bladder cancer are voiding dysfunction.  
Voiding dysfunction is rated based on symptoms of urine leakage, frequency, or obstructed voiding. 38 C.F.R. § 4.115a.  Evaluation under urine leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, a 60 percent evaluation is warranted. 38 C.F.R. § 4.115a.  When there is leakage requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, a 40 percent disability rating is warranted.  Id.  

Urinary frequency encompasses ratings ranging from 10 to 40 percent. 38 C.F.R. § 4.115.  A 40 percent rating contemplates a daytime voiding interval less than one hour, or awakening to void 5 or more times per night.  Id.  

Obstructed voiding includes ratings ranging from noncompensable to 30 percent.  Thus, these criteria would not yield the Veteran a higher disability rating than the currently assigned 30 percent disability rating.  38 C.F.R. § 4.115. 

The evidence of record is unclear as to whether the Veteran's urinary frequency is related to his service-connected residuals of renal and bladder cancer or to an enlarged prostate, a disability for which service connection has not been awarded.  For example, a March 2007 VA examiner concluded that the Veteran's enlarged prostate "is as likely as not the cause of his urinary frequency and nocturia."  In contrast, a January 2009 VA examiner found the Veteran's complains of frequency of urination (i.e., the Veteran complained of urinary frequency that averaged six (6) to seven (7) times a day and three (3) to five (5) times at night)) and urgency and occasional leakage (i.e., the Veteran related that he had urgency and occasional leakage that occurred one (1) time every two (2) months)) as residuals of his renal and bladder cancer.  

In a November 2010 statement, K. A. G., M. D., the Veteran's long time physician, stated that the Veteran's [urinary] symptoms "[c]ould be related to an enlarged prostate or may, indeed, be an overactive bladder which could be secondary to the chemotherapy he has received in the past."   
Thus, in view of the conflicting VA and private opinions of record as to whether the Veteran's urinary frequency is related to his service-connected residuals of renal and bladder cancer or to an enlarged prostate, the Board finds that another VA examination is needed to address this issue, as well as to determine the current clinical manifestations of the above-cited service-connected disability. 

In addition, and as noted in the Introduction, after the September 2010 hearing before the undersigned, the Veteran submitted additional private treatment records in support of his claim, one of which was not duplicative of evidence previously of record and is relevant to the increased evaluation claim on appeal (i.e., November 2010 statement, prepared by K. A. G., M. D.).  As the Veteran did not waive initial RO consideration of the November 2010 statement, this evidence must be addressed buy the RO in a Supplemental Statement of the Case (SSOC).  38 C.F.R. § 20.1304.  

Accordingly, the case is REMANDED to the RO/AMC for the following action:
		
1.  Schedule the Veteran for a VA genitourinary examination to determine the current severity of his service-connected residuals of renal and bladder cancer. The claims files should be made available and reviewed by the examiner. 

The examiner should identify any renal dysfunction or voiding dysfunction to include urine leakage, frequency, or obstructed voiding.  The examiner is asked to describe the Veteran's urinary frequency, if any, during the daytime and nighttime.  Additionally, the examiner is asked to determine if the Veteran is required to change his absorbent pads more than 4 times daily, on average due to incontinence. 

The examiner must respond to the following question:  are any currently present voiding dysfunction symptoms secondary to the service-connected residuals of renal and bladder cancer or treatment therefore, or are they the result of an enlarged prostate or other disorder(s)?  

In formulating his or her conclusion to the above-cited question the examiner is requested to comment on the following evidence: 

(i) a March 2007 VA examiner's opinion that the Veteran's enlarged prostate was the cause of his urinary frequency and nocturia; 

(ii) a January 2009 VA examination report, reflecting that the Veteran's symptoms of frequency of urination, urgency and occasional leakage were residuals of his service-connected renal and bladder cancer; 

(iii) November 2010 statement, prepared by K. A. G., M. D., wherein he opined that the Veteran's urinary symptoms of frequency and urgency could be related to an enlarged prostate or an overactive bladder that could be secondary to past chemotherapy. 

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran, and his representative, should be furnished with a SSOC that addresses all evidence received since the November 2009 SSOC and afforded an opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



